Exhibit 10.14

Execution Version

AMENDMENT TO LOAN AND SECURITY AGREEMENT

This AMENDMENT TO LOAN AND SECURITY AGREEMENT, dated as of May 4, 2018 (this
“Amendment”), is made by and between TPG RE FINANCE 9, LLC, a Delaware limited
liability company (“Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH, a branch
of a foreign banking institution (“Lender”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement (as defined below).

RECITALS

WHEREAS, Borrower and Lender are parties to that certain Loan and Security
Agreement, dated as of September 25, 2015 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Loan Agreement”); and

WHEREAS, Borrower and Lender have agreed, subject to the terms and conditions
hereof, that the Loan Agreement shall be amended as set forth in this Amendment;
and TPG RE Finance Trust Holdco, LLC (“Guarantor”) has agreed, subject to the
terms and conditions hereof, to make the acknowledgements set forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

Section 1.Loan Agreement Amendments.  The Loan Agreement is hereby amended as
follows:  

(a)Financial Reporting.  Notwithstanding anything to the contrary in the Loan
Agreement, including, but not limited to, Section 6.01, Section 7.01, and
Section 11.02 thereof, Borrower’s obligations to provide financial reporting
with respect to Guarantor and/or Borrower shall be superseded by, and shall
instead be performed in accordance with, the reporting requirements set forth on
Exhibit A of this Amendment.

(b)Annex I to Loan Agreement.  An Annex I, as set forth on Exhibit B of this
Amendment, shall be added to the Loan Agreement.  

Section 2.Conditions Precedent.  This Amendment shall become effective on the
date hereof provided that this Amendment is duly executed and delivered by each
of Borrower and Lender.

Section 3.Representations and Warranties.  On and as of the date first above
written, Borrower hereby represents and warrants to Lender that (a) it is in
compliance with all the terms and provisions set forth in the Loan Agreement on
its part to be observed or performed, (b) after giving effect to this Amendment,
no Default or Event of Default under the Loan Agreement has occurred and is
continuing, and (c) after giving effect to this Amendment, the representations
and warranties contained in Section 6 of the Loan Agreement are true and correct
in all respects as though made on such date (except for any such representation
or warranty that

 

--------------------------------------------------------------------------------

 

by its terms refers to a specific date other than the date first above written,
in which case it shall be true and correct in all respects as of such other
date).

Section 4.Acknowledgments of Guarantor.  Guarantor hereby acknowledges the
execution and delivery of this Amendment by Borrower and Lender and agrees that
it continues to be bound by that certain Guarantee Agreement, dated as of June
26, 2015 (as may be amended, restated, supplemented or otherwise modified from
time to time, the “Guarantee Agreement”), made by Guarantor in favor of Lender,
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein and therein.

Section 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Loan Agreement and each of the other Loan Documents shall
continue to be, and shall remain, in full force and effect in accordance with
their respective terms; provided, however, that upon the date hereof, (a) all
references in the Loan Agreement to the “Loan Documents” shall be deemed to
include, in any event, this Amendment, and (b) each reference to the “Loan
Agreement” in any of the Loan Documents shall be deemed to be a reference to the
Loan Agreement as amended hereby.

Section 6.Counterparts.  This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

Section 7.Costs and Expenses.  Borrower shall pay Lender’s reasonable actual out
of pocket costs and expenses incurred in connection with the preparation,
negotiation, execution and consummation of this Amendment in accordance with the
Loan Agreement.  

Section 8.Submission to Jurisdiction.  Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and

-2-

--------------------------------------------------------------------------------

 

irrevocably consent to the service of any summons and complaint and any other
process by the mailing of copies of such process to them at their respective
address specified in the Loan Agreement.  The parties hereby agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Section 8 shall affect the right of Lender to
serve legal process in any other manner permitted by law or affect the right of
Lender to bring any action or proceeding against Borrower or its property in the
courts of other jurisdictions.

Section 9.WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

Section 10.GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. 

[Signature Pages to Follow]

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

LENDER:

DEUTSCHE BANK AG, NEW YORK BRANCH , a branch of a foreign banking institution

 

 

By:

/s/ Dino Paparelli

 

Name: Dino Paparelli

 

Title: Managing Director

 

 

By:

/s/ James Huddleston

 

Name: James Huddleston

 

Title: Director

 

 

[Signature Page to Amendment to Loan And Security Agreement – TRT/DB Non (SLS
Lux)]

--------------------------------------------------------------------------------

 

BORROWER:

TPG RE FINANCE 9, LLC, a Delaware limited liability company

 

 

By:

/s/ Matthew Coleman

 

Name: Matthew Coleman

 

Title: Vice President

 




[Signature Page to Amendment to Loan and Security Agreement – TRT-DB NON (SLS
Lux)]

--------------------------------------------------------------------------------

 

Acknowledged:

TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company, in its
capacity as Guarantor, and solely for purposes of making the acknowledgement set
forth in Section 4 of this Amendment:

 

By:

/s/ Matthew Coleman

 

Name: Matthew Coleman

 

Title: Vice President

 

 

[Signature Page to Amendment to Loan and Security Agreement – TRT-DB NON (SLS
Lux)]

--------------------------------------------------------------------------------

 

EXHIBIT A

Financial Reporting

 

Borrower shall deliver to Lender, in form and detail satisfactory to Lender:

 

 

(a)

as soon as available, but in any event within 90 days after the end of each
fiscal year of Guarantor, a consolidated balance sheet of Guarantor and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Lender, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and

 

 

(b)

as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of Guarantor, a balance
sheet of Guarantor and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of Guarantor’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of Guarantor’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Guarantor as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Guarantor and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

Documents required to be delivered pursuant to the foregoing may be delivered by
electronic communication (including email or otherwise) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the applicable
party transmits such documents via email, (ii) on which the applicable party
posts such documents, or provides a link thereto, on the applicable party’s
website on the Internet at the website address listed on Annex I (which website
address may be updated by Borrower by notice to Lender), or (iii) on which such
documents are posted on the applicable party’s behalf on an Internet or intranet
website, if any, to which Lender has access (whether a commercial, third-party
website or whether sponsored by Lender).

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Annex I to Loan Agreement

ANNEX I

WEBSITE ADDRESS FOR FINANCIAL REPORTING

Borrower and Guarantor: http://investors.tpgrefinance.com/Docs

 

 

 